DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because fig. 3 in [0031] of the specification is described as having an electron injection layer 2024 disposed between the second electrode 204 and the electron transport layer 2023. However, Fig. 3 does not show the electron injection layer 2024.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Specification
The abstract of the disclosure is objected to because of its undue length. The current abstract exceeds 150 words. Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2017/0154930 in view of Wu et al. Us PGPub. 2019/0348480.
 	Regarding claim 1, Kim teaches a display panel (110, fig. 2 and 7) [0051] having an array substrate (111, fig. 7) [0052] and a display layer (251+253+254, fig. 7) [0065] thereon, wherein the display layer (251+253+254) comprises a plurality of display units (each unit 251+253+254 corresponding to regions RE, GE, BE, fig. 7; hereinafter called GE’/RE’/BE’) [0059], each of the display units (for example, GE’) comprises: 	a first electrode (251, fig. 7) [0066] disposed on the array substrate (111); 	an organic material functional layer (253, fig. 7) [0065] including a light-emitting area (corresponding to regions RE/GE/BE, fig. 7) and a light-transparent

 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material of the color changing layer of Kim with the color resist material of the color changing layer of Wu because color resist is very well-known in the art and such substitution is art 
 	Regarding claim 3, Kim in view of Wu teaches the display panel according to claim 1, wherein each of the display units is a blue light display unit (BE’, fig. 7), a green light display unit (GE’, fig. 7), or a red light display unit (RE’, fig. 7) (Kim et al., fig. 7). 	Regarding claim 4, Kim in view of Wu teaches the display panel according to claim 3, wherein a color of the color resist (red, 331, fig. 7) [0060] is same as a
color emitted (red, fig. 7)[0059] from the display unit (RE’) to which the color resist (331) corresponds (Kim et al., fig. 7).
 	Regarding claim 5, Kim in view of Wu teaches the display panel according to claim 3, wherein in a display area (DA, fig. 1) [0053] of the display panel, the blue light display unit (BE’), the green light display unit (GE’), and the red light display unit (RE’) are arranged to be spaced (spaced apart with color changing layer 331/332 or 332/333, fig. 7) apart in order (Kim et al., fig. 7). 	Regarding claim 8, Kim in view of Wu teaches the display panel according to claim 1, wherein the first electrode (251) is an anode electrode [0066], and the second .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US PGPub. 2017/0154930 in view of Wu et al. Us PGPub. 2019/0348480 as applied to claim 9 above, and further in view of Yamazaki et al. US PGPub. 2013/0112955. 	Regarding claim 10, Kim in view of Wu does not teach the display panel according to claim 9, wherein the organic material functional layer (253) further comprises: an electron injection layer disposed between the second electrode and the electron transport layer; and a hole injection layer disposed between the first electrode and the hole transport layer. 	However, Yamazaki teaches a display device (fig. 6A-6B) comprising a light emitting unit (fig. 7B) with an organic material functional layer (1103, fig. 7B), wherein .

                                          Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “any two adjacent display units includes two adjacent color resists, and the two adjacent color resists have an overlapping region therebetween” as recited in claim 6 in combination with the rest of the limitations of claim 1.
 	Claim 7 is also objected for further limiting and depending upon allowable claim 6.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NDUKA E OJEH/Primary Examiner, Art Unit 2892